Filed by Duke Energy Corporation Pursuant to Rule 425 Under the Securities Act of 1933 Subject Company: Progress Energy, Inc. Commission File No.: 333-172899 The following materials are excerpts from a transcript of Duke Energy Corporation’s earnings call which took place on May 4, 2012. . . Jim Rogers - Duke Energy Corporation - Chairman, President & CEO Thanks, Lynn. Let me start with our pending merger with Progress. On March 26, Duke and Progress jointly filed a revised mitigation plan with the FERC to address their market power concerns.
